Citation Nr: 0703461	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-06 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
schizophrenia.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from February 1967 to 
February 1969. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDINGS OF FACT

1.  In March 1998, the Board denied reopening the claim of 
entitlement to service connection for a psychiatric disorder, 
to include schizophrenia.  That decision is final.

2.  Since the March 1998 Board decision, evidence raising a 
reasonable possibility of substantiating the claim has not 
been submitted.  


CONCLUSION OF LAW

The March 1998 Board decision, which denied reopening the 
claim of entitlement to service connection for a psychiatric 
disorder, to include schizophrenia, is final.  Evidence 
submitted since that decision is not new and material and the 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7108 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.156(a), 20.1100 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board is required to address the 
VCAA that became law in November 2000.  The VCAA provides, 
among other things, that VA will make reasonable efforts to 
notify a claimant of the relevant evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).

First, VA has a duty under the VCAA to notify a claimant and 
any representative of the information and evidence needed to 
substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in December 2002.  This 
letter notified the claimant of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to the benefit sought and whether or not the 
claimant or VA bore the burden of producing or obtaining that 
evidence or information.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the AOJ essentially 
satisfied the notice requirements in this letter by:  (1) 
informing the claimant about the information and evidence not 
of record that was necessary to substantiate the claim; (2) 
informing the claimant about the information and evidence the 
VA would seek to provide; (3) informing the claimant about 
the information and evidence the claimant was expected to 
provide; and (4) requesting the appellant inform the AOJ of 
any information or evidence the claimant wanted the AOJ to 
obtain and requesting that the claimant provide copies of any 
private treatment records in the claimant's possession that 
pertained to the claim.

VCAA notification predated adjudication of this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
 
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA notice in a new and material evidence claim must 
include notice of the evidence and information that is 
necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.

To the extent that the appellant's attorney has asserted that 
the appellant was not advised of the evidence necessary to 
substantiate the claim, the Board notes that the appellant 
was advised of such by letter dated in December 2002, which 
specifically addresses new and material evidence.  In 
addition, the February 2003 rating decision specifically 
notes that service connection was denied based on a lack of 
evidence of schizophrenia in service or within the initial 
post service year.  The Board denied the application to 
reopen in March 1998 on the same basis.  In February 2005, 
the appellant was advised that in order for evidence to be 
new and material, it must raise a reasonable possibility of 
substantiating the claim.  Subsequently, in June 2005, the 
appellant's attorney specifically stated that there was no 
further evidence to be submitted.  The Board finds the 
appellant had sufficient notice of the evidence necessary to 
reopen the claim.  The Board notes the appellant had 
competent representation and opportunity for a hearing.  The 
record shows that the appellant was able to meaningfully 
participate in the adjudication of the claim.  Overton v. 
Nicholson, No. 02-1814 (U.S. Vet. App. September 22, 2006).  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA, to include the 
provisions of Kent v. Nicholson, have been satisfied.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  There is 
sufficient competent evidence of record to decide the claim.  
See 38 C.F.R. § 3.159 (c)(4).  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by VA or by the claimant, and there is no 
other specific evidence to advise him to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 



Criteria

The March 1998 Board decision is final.  In order to reopen 
the claim, the appellant must present new and material 
evidence.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 
2006).

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  The Court has held that, 
when "new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

Analysis

Initially, the Board notes that the appellant and his 
attorney contend that the appellant was not notified of the 
specific evidence necessary to reopen the claim.  In that 
regard, the Board notes that in the March 1998 decision 
denying the application to reopen the claim, the Board noted 
that the claim for service connection for schizophrenia had 
originally been denied by the AOJ in a September 1988 rating 
decision based on a finding that schizophrenia, "was not 
shown during service or during any applicable presumptive 
period."  The Board denied the application to reopen the 
claim in March 1998, "[s]ince [the evidence] is not 
probative of whether the veteran's psychiatric disorder was 
incurred or aggravated during active service," and in the 
accompanying Notice of Appellate Rights the appellant was 
notified that VA may not consider another claim on the same 
factual basis.  In a December 2002 letter, the appellant was 
notified of the requirements of new and material evidence.  
The February 2003 rating decision specifically noted that the 
additional evidence submitted did not show schizophrenia 
during service or within the initial post-service year.  In 
the February 2005 Statement of the Case, the AOJ specifically 
notified the appellant that, "[t]o reopen your claim you 
must submit new and material evidence that your mental 
condition began while you were on active duty or that you had 
a psychosis which was manifested to a compensable degree 
within one year of your February 11, 1969 release from active 
duty."  Clearly, the appellant was notified of the evidence 
necessary to reopen the claim.  Subsequently, in June 2005, 
the appellant's attorney stated there was no more evidence to 
submit.  

The issue of service connection for schizophrenia was denied 
by the Board in March 1998.  In a February 2003 rating 
decision, the AOJ denied reopening the claim for service 
connection for schizophrenia.  At the time of the prior Board 
decision, the record included the service medical records, 
statements from the appellant, and post service medical 
records.  The evidence was reviewed and service connection 
for schizophrenia was denied.  38 U.S.C.A. § 7104.  The 
decision is final.  If new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
however, the Secretary shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.

In essence, at the time of the prior Board decision in March 
1998, there was no competent evidence of schizophrenia during 
service or within the initial post service year and no 
competent opinion to the effect that schizophrenia was 
related to service.  

The evidence added to the record since the March 1998 Board 
decision includes VA records showing treatment for 
schizophrenia versus substance induced psychosis, lay 
statements from E. S., R. S., and C. S. to the effect that 
the appellant's behavior changed after service and that such 
changes were related to service, and statements from the 
appellant's attorney.  The additional VA treatment records 
show post-service treatment and diagnosis of schizophrenia 
made many years after discharge.  At the time of the prior 
March 1998 Board decision, the fact that the appellant had 
been treated for schizophrenia many years post-service was 
already established.  Therefore, that evidence is essentially 
cumulative or duplicative and, thus, not new and material to 
the claim.  

The veteran's attorney contends that the lay statements 
establish continuity of symptomatology after service and, 
therefore, are sufficient to reopen the claim of service 
connection.  The veteran's attorney cites to 38 C.F.R. 
§§ 3.303 and 3.304, and Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997), in support of the claim.  As noted, the 
procedural defect in the claim at the time of the prior final 
Board decision was a lack of competent evidence of in-service 
schizophrenia or schizophrenia within the initial post-
service year.  The Board decision determined that 
schizophrenia was not shown in service, rather, almost twenty 
years after separation.  The lay statements are only 
competent to report observations.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  The statements are not competent in regard 
to medical diagnosis or causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, they do not 
cure the procedural defect of the absence of competent 
evidence of in-service schizophrenia or schizophrenia within 
the initial post-service year.  In fact, the Court has stated 
that for these reasons, unsupported lay statements, even if 
new, do not serve as a predicate to reopen a previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  Laypersons are not competent to give a medical 
opinion as to diagnosis or causation.  Therefore, statements 
to that effect are not new and material evidence, see Vargas-
Gonzalez v. West, 12 Vet. App. 321 (1999), and are 
insufficient to reopen the claim.  See Savage v. Gober, 10 
Vet. App. 488 (1997); Moray.

Therefore, while the lay evidence purports to show that 
schizophrenia was continuously present since service, this 
evidence is not competent to establish the presence of the 
disorder during service or within one year of discharge, and, 
as noted, does not cure the defect present at the time of the 
prior final Board decision.  Schizophrenia was not shown in 
service or within the first post service year and, thus, is 
not shown to be a chronic disorder of service origin.  With 
no disease shown in service or in the presumptive period, 
chronic or otherwise, a showing of continuity of 
symptomatology (as alleged with the submission of lay 
evidence) does not cure the defect in this claim.  See 
38 C.F.R. § 3.303(b).  Accordingly, this evidence is not 
material and is not sufficient to reopen the claim of service 
connection. 

Inasmuch as there is no evidence of schizophrenia during 
service or within the initial post-service year, the Board 
must conclude that the appellant has not submitted new and 
material evidence.  The added evidence is not probative of 
the issue concerning whether the appellant had schizophrenia 
during service or within the initial post service year, and 
does not raise a reasonable possibility of substantiating the 
claim.  The Board emphasizes that the lack of evidence of in-
service schizophrenia or schizophrenia within the initial 
post-service year was the basis for the Board decision in 
March 1998.  Then and now, there is no competent evidence of 
schizophrenia during service or within the initial post-
service year.  Therefore, the additional evidence is not 
material as defined under 38 C.F.R. § 3.156.  In the absence 
of new and material evidence, the application to reopen the 
claim of entitlement to service connection for schizophrenia 
must be denied.  


ORDER

The application to reopen the claim of entitlement to service 
connection for schizophrenia is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


